Appeal by the defendant from a judgment of the Supreme Court, Queens *670County (Browne, J.), rendered November 10, 1992, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, we find that the testimony of a gas station attendant regarding the defendant’s demand that he turn over all his money, occurring just prior to the defendant’s actual theft of moneys held by the attendant’s co-worker, wás properly admitted because it was both necessary to complete the narrative of events leading up to the crime charged (see, People v Cook, 42 NY2d 204; People v Catala, 198 AD2d 293), and was inextricably interwoven with the description of the events depicted (see, People v Ventimiglia, 52 NY2d 350; People v Catala, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Autry, 75 NY2d 836; People v Williams, 50 NY2d 996). Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.